DETAILED ACTION
I.	Claims 1-15 have been examined.
II.	Responses to Applicant’s remarks have been given.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The current application claims foreign priority to 18160040.4, filed 03/05/2018, and also claims foreign priority to 18162791.0, filed 03/20/2018. 
Response to Arguments
The amendments to claim 15 give cause for the previous 35 U.S.C. 101 rejection to be hereby withdrawn.
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive. With regards to the Applicant’s arguments for the claim limitation of “wherein the secure element is configured to capture the personal unlock key through the fingerprint sensor, to verify the captured personal unlock key and to enroll, upon or after a positive verification of the personal unlock key, fingerprint reference data captured through the fingerprint sensor”, the Examiner upholds that the “fingerprint registration” on the “fingerprint sensor”, which also is utilized “for recording of user specific code”, as disclosed within paragraph 166 of Pedersen provides disclosure of the Applicant’s claimed invention.  The claimed “personal unlock key” is broadly interpreted by the Examiner to pertain to the “user specific code” within paragraph 166, as well as the “PUK codes” within paragraph 156 of Pedersen.
Further, regarding the Applicant’s arguments pertaining to the claim limitation of “wherein the assistance device is configured to request the secure element to verify a personal unlock key to be captured by the secure element through the fingerprint sensor”, the Examiner upholds that the authentication procedure utilized by the system within Pedersen discloses the Applicant’s claimed invention via an authentication procedure requests particular credentials/information to determine if access is granted or denied. The claimed “personal unlock key” is broadly interpreted by the Examiner to pertain to, inter alia, the “PUK code” within paragraph 156 of Pedersen, “may be used for particularly important authentication purposes, or used in the same way as PUK code to unlock the system after a number of failed attempts using the short code”.  Thus, the Examiner upholds the grounds of rejection cited below.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 8-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 20160140379 to Pedersen, hereinafter Pedersen.
Regarding claims 1 and 14, Pedersen discloses a user authentication system and a method for enrolling fingerprint reference data in a user authentication token, comprising: 
a user authentication token, said user authentication token comprising a fingerprint sensor and a secure element; an assistance device configured to be coupled to the user authentication token through an interface of said user authentication token (paragraphs 27-30, “a method of authenticating a user comprising: receiving, at a sensor surface, a finger of said user, scanning a fingerprint with said sensor, receiving, at same sensor surface, a user-specific code; wherein entry of a user-specific code comprises the drawing of a user-specific pattern that comprises one or more gestures by a frame”, paragraphs 41-43, 57-61, 94, 95, 120, 121, 152, 158, “With the card resting in the reader, the user may easily enter the user pattern on the sensor surface”, 169, and 173); 
wherein the assistance device is configured to request the secure element to verify a personal unlock key to be captured by the secure element through the fingerprint sensor 
wherein the secure element is configured to capture the personal unlock key through the fingerprint sensor, to verify the captured personal unlock key and to enroll, upon or after a positive verification of the personal unlock key, fingerprint reference data captured through the fingerprint sensor (paragraph 166, “fingerprint registration”). 
Regarding claim 8, Pedersen discloses wherein the assistance device is further configured to facilitate fixing a position of the user authentication token (paragraphs 25, 97, 110, and 158). 
Regarding claim 9, The system of claim 1, wherein the assistance device is included in a delivery package that comprises the user authentication token (paragraphs 23, 106, 120, 121, 152, 158, “With the card resting in the reader, the user may easily enter the user pattern on the sensor surface”, 169, and 173). 
Regarding claim 10, Pedersen discloses wherein the assistance device is at least partially made of the same material as the delivery package (paragraphs 23 and 106). 
Regarding claim 11, Pedersen discloses wherein the assistance device comprises an optical feedback unit configured to provide optical feedback to a user (paragraphs 94, 161, and 162, “LED array”). 
Regarding claim 12, Pedersen discloses wherein the optical feedback unit comprises one or more light-emitting diodes (paragraphs 94, 161, and 162, “LED array”). 
Regarding claim 15, Pedersen discloses wherein the method is implemented in a computer program stored in a non-transitory storage medium, the computer program comprising instructions that are executable by the assistance device or the secure element to cause said assistance device or secure element to carry out steps of the method  (paragraphs 66 and 173).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen as applied to independent claim1 above, and further in view of United States Patent Application Publication No. US 20060198514 A1 to Lyseggen et al., hereinafter Lyseggen.
Pedersen discloses the claimed invention, as cited above.  However, Pedersen does not disclose the claim limitations within dependent claims 2 and 4.  Lyseggen discloses said limitations, as cited below.
Regarding claim 2, Lyseggen discloses wherein the personal unlock key is a three-dimensional code pattern (paragraph 173, “generates a 3D fingerprint image based on capacitance measurements”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lyseggen with the teachings of Pedersen in order to provide a means to ensure access control in a manner that limits access to only those who supply the correct fingerprint.
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established that in evaluating references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
The obviousness to combine for claim 2 also pertains to claim 4.
Regarding claim 4, Lyseggen discloses wherein the three-dimensional code pattern is configured to be attached to or embedded in a document (paragraph 36).
Claim 3 is ejected under 35 U.S.C. 103 as being unpatentable over Pedersen and Lyseggen as applied to claim 2 above, and further in view of United States Patent Application Publication No. US 20180173916 A1 to Endress et al., hereinafter Endress.
Pedersen and Endress disclose the claimed invention, as cited above.  However, they do not disclose the claim limitations within claim 3.  Endress discloses said limitations, as cited below.
Regarding claim 3, Endress discloses wherein the three-dimensional code pattern is a printable code pattern or a code pattern created by punching holes in a substrate (paragraph 95).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Endress with the teachings of Lyseggen and Pedersen to address “the problem of providing a way of effectively reading a marking of a physical object, such as a product, in order to enable a verification of the authenticity of the object, wherein the marking serves for protecting the object against counterfeiting and tampering and comprises a PUF” (Endress – paragraph 9).
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 20170123487 A1 to Hazra et al., hereinafter Hazra.
Pedersen discloses the claimed invention, as cited above.  However, Pedersen does not disclose the claim limitations within claim 5.  Hazra discloses said limitations, as cited below.
Regarding claim 5, Hazra discloses wherein at least a part of the personal unlock key comprises one or more gestures representing code elements of a known code alphabet (paragraphs 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hazra with the teachings of Pederesen The object data set is representative of a plurality of user-defined biological or biomechanical characteristics or metrics (collectively, "biological metrics") of predetermined internal and external tissue objects of the relevant anatomical feature and is used as the initial set of variables to develop the model of the objects that comprise the anatomical feature” (Hazra – paragraph 111).
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established that in evaluating references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 20030014372 A1 to Wheeler et al., hereinafter Wheeler.
Pedersen discloses the claimed invention, as cited above.  However, Pedersen does not disclose the claim limitations within claims 6 and 13.  Wheeler discloses said limitations, as cited below.
Regarding claim 6, Wheeler discloses wherein the interface is a contact-based interface according to the standard ISO/IEC 7816 (paragraph 274).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wheeler with the teachings of Pedersen to provide a unique physical means to perform the necessary user authentication.
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established that in evaluating references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
The obviousness to combine for claim 6 also pertains to claim 13.
Regarding claim 13, Wheeler discloses wherein the user authentication token is a smart card (paragraphs 124 and 208).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 20130314208 A1 to Risheq et al., hereinafter Risheq.
Pedersen discloses the claimed invention, as cited above.  However, Pedersen does not disclose the claim limitations with claim 7.  Risheq discloses said limitations, as cited below.
Regarding claim 7, Risheq discloses wherein the assistance device is further configured to provide power to the user authentication token (paragraphs 30 and 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Risheq with the teachings of Pedersen in order to activate the necessary means to carry out the user authentication.
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established that in evaluating references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to user authentication via utilizing fingerprints.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431